June 8, 2016 EDGAR CORRESPONDENCE Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Anu Debay, Staff Attorney Re: Pear Tree Funds (File Nos. 333-102055; 811-03790) Ladies and Gentlemen: On behalf of Pear Tree Funds (the “Registrant”), please find attached a copy of Post-Effective Amendment No. 57 to the Registrant’s Registration Statement on Form N-1A, which was filed on June 2, 2016 pursuant to Rule 485(a) under the Securities Act of 1933, as amended.This copy is marked to show changes to Post-Effective Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A, which was filed on July 31, 2015. Please call me if you have any question relating to Post-Effective Amendment No. 57. Very truly yours, /s/ John Hunt John Hunt Direct line: (617) 338-2961 jhunt@sandw.com JH:hex Attachment {B2027970; 1}
